Ogden, J.
Under the authority of Lewellen v. The State, 18 Texas, 538, and of The State v. Jason Wilson, decided at this *201term of the court, we must hold that .the indictment in this case is fatally defective, because it does not charge that the defendants played together jA a game with cards.
And under the authority of Bobinson v. The State, 24 Texas, 154, we must also hold that the proof in this case fails to establish the fact that the playing took place in a house used for retailing spirituous liquors. It appears that a portion of the house was rented for the purpose of retailing spirituous liquors, while the room in which the playing took place was rented by another party, and wholly disconnected with and independent of the room where the liquor was sold.
The judgment is reversed and the case dismissed.
Beversed and dismissed.